Citation Nr: 0030603	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  95-41 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to a compensable rating for residuals of 
malaria.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active duty during World War II.  This matter 
comes before the Board of Veterans' Appeals (Board) from an 
October 1994 rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for arthritis of 
multiple joints; denied a compensable rating for residuals of 
malaria; and denied eligibility for non-service-connected 
pension benefits.  

The Board remanded the case to the RO in December 1998 for 
further development.  In December 1999, the RO granted 
entitlement to eligibility for non-service-connected pension 
benefits.  However, in a March 2000 letter, the veteran was 
informed that his claim for pension benefits could not be 
approved because his income exceeded the limit set by law.  
This is a separate issue from basic eligibility and it 
appears that the veteran has not yet filed a notice of 
disagreement as to this determination.  In addition, the 
March 2000 letter indicated that he may be able to lower his 
countable income based on medical expenses paid after 
September 21, 1999.  He was provided a form to complete and 
return after December 31, 2000.  Accordingly, the Board finds 
that this issue is not currently before the Board, and will 
not be addressed herein.  

In the December 1998 remand, the Board referred the issue of 
entitlement to service connection for heart disease.  The RO 
has not yet adjudicated this issue and it is again referred 
to the RO for appropriate development.  

The issue of entitlement to service connection for arthritis 
of multiple joints will be addressed in the Remand portion of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran's malaria has not been active and has not 
caused moderate disability; malarial smears were negative.  


CONCLUSION OF LAW

The schedular criteria for compensable evaluations for 
residuals of malaria have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.88b, Diagnostic Code 6304 (1995 & 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In his claim for increased benefits, the veteran reported 
that he occasionally experienced a fever and took quinine.  

VA outpatient treatment reports, dated from February 1993 to 
January 1998, do not show any treatment for, or complaints 
of, any residuals from malaria.  A progress noted, dated in 
January 1998, indicated that liver function tests were within 
normal limits.  

At a VA examination in June 1997, the veteran gave a history 
of malaria in service.  He was hospitalized twice.  He 
experienced symptoms again in 1951, but has had none since 
then.  

The veteran was scheduled to testify at a personal hearing 
before a Member of the Board of Veteran's Appeals at the RO 
in August 1998.  He failed to report.  

At a VA general medical examination in July 1999, the veteran 
related that he was diagnosed with malaria in 1944 while 
serving in Guadalcanal.  He was hospitalized twice that year.  
He believed that he was treated with quinine and recovered 
quite well.  In 1951, he experienced a mild episode of 
malaria that was treated again with quinine.  Since that 
time, he had not had any symptoms of malaria and he had not 
been hospitalized.  A complete blood count and liver function 
tests were in the normal range.  A malarial smear was 
negative.  The impression was no obvious clinical stigmata of 
malaria.  The examiner noted that the claims file was not 
available for review in conjunction with the examination.  

II.  Analysis

Initially, it is noted that the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 2000).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

The regulations pertaining to rating systemic disorders were 
revised effective August 30, 1996.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  See also Baker v. West, 11 Vet. App. 
163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) 
(per curiam order).  

The VA General Counsel has recently provided guidance as to 
how such changes in rating criteria should be applied:  

Where VA issues an amendment to the rating 
schedule while an increased-rating claim is 
pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should 
apply the more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should apply the 
prior regulation to rate the disability for 
earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g); Dorward v. West, 
No. 98-445 (U.S. Vet. App. Jan. 24, 2000 (per curiam); 
DeSousa v. Gober, 10 Vet. App. 461 (1997).

Under the old criteria for malaria, a 10 percent evaluation 
would be assigned where there was recent activity with one 
relapse in the past year, or old cases with moderate 
disability.  38 C.F.R. § 4.88b, Diagnostic Code (DC) 6304 
(1995).  Under the new criteria for malaria, the disability 
will be evaluated depending on the identification of the 
malarial parasite in blood smears.  The residuals such as 
liver or spleen damage should be evaluated under the 
appropriate diagnostic codes.  38 C.F.R. § 4.88b, DC 6304 
(2000).  

The record indicates that the veteran was treated for malaria 
in service.  However, upon VA examinations in June 1997 and 
July 1999, he reported that he had not experienced any 
symptoms related to malaria and had not been hospitalized for 
such.  In July 1999, laboratory findings were normal and a 
malarial smear was negative.  The examiner concluded that the 
veteran exhibited no clinical stigmata of malaria.  
Consequently, the veteran has not demonstrated entitlement to 
a compensable rating for residuals of malaria under either 
the old or new rating criteria.  Therefore, the claim must be 
denied.  

The Board notes that the July 1999 examiner reported that the 
veteran's claims folder had not been available for review in 
conjunction with the examination even though the December 
1998 remand directives stated that it was to be reviewed in 
conjunction with the examination.  In addition, the veteran's 
social security records have not yet been obtained.  However, 
the Board finds that the relevant information was provided by 
the examiner.  In addition, it is pertinent that at the VA 
examination in July 1999, the veteran denied any symptoms or 
treatment for malaria for many years and no manifestations 
were noted at the exam.  Therefore, it is the conclusion of 
the Board that any failure in the duty to assist would not 
prejudice the veteran.  A remand would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran, and the Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203, 207 (1999) (en banc); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Entitlement to a compensable rating for residuals of malaria 
is denied.  


REMAND

Congress has recently passed, and the President has signed 
into law, the "Veterans Claims Assistance Act of 2000."  
The law, enacted on November 9, 2000, contains, in pertinent 
part, the following new sections with respect to the duty to 
assist and the development of claims:  

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:  

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1) n such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*   *   *   *   *

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  

See Veterans Claims Assistance Act of 2000 § 3, U.S.C. § 5102 
(2000).  

Based on this new law, the Board finds that additional 
development is required.  In particular, the veteran should 
be scheduled for an examination so it can be determined 
whether he has arthritis as a result of his military service 
and any additional relevant medical records should be 
obtained.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
arthritis since his discharge from 
service.  In particular, the veteran 
should be asked to provide the names and 
addresses of the physicians from whom he 
reported receiving treatment for 
arthritis from 1946 to 1984 in Manning 
and Sumpter.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.

2.  The RO should obtain the veteran's 
complete VA outpatient treatment records 
since July 1999.  Once obtained, all 
records that are not already in the file 
must be associated with the claims 
folder.  

3.  The RO should obtain the veteran's 
records from the Social Security 
Administration.  

4.  Thereafter, the veteran should be 
afforded a VA orthopedic examination.  
Before evaluating the veteran, the 
examiner should review the claims folder, 
in particular the service medical 
records, which should be provided to 
him/her prior to the examination.  After 
the examination (which should include any 
tests deemed indicated by the examiner) 
and a review of the record, the examiner 
should provide answers to the questions 
posed below.  The responses and opinions 
provided should reflect review of all 
pertinent material in the claims folder 
and include a complete rationale.  

Each response should be numbered with a 
Roman numeral to correspond with the 
question posed.  It is imperative that 
the examiner preface his/her answer with 
any underlined standard of proof.   

I.  Does the veteran currently have 
arthritis or degenerative joint 
disease?  If yes, please list the 
joint or joints involved.  

II.  Is it as least as likely as not 
that the veteran's arthritis or 
degenerative joint disease had its 
onset in service, was manifested in 
the first post-service year, or is 
etiologically related to or being 
aggravated by the service-connected 
residuals of malaria?  The examiner 
should answer this question for each 
joint identified above.  

III.  Is it as least as likely as 
not that the veteran's current 
arthritis or degenerative joint 
disease is causally related to his 
military service?  The examiner 
should answer this question for each 
joint identified above.  

6.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 (Nov. 9, 
2000); 114 Stat. 2096 pertaining to duty 
to assist have been fully carried out, 
the issue of entitlement to service 
connection for arthritis of multiple 
joints should be readjudicated by the RO.  
If the determination remains adverse to 
the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 6 -


